Plaintiff in error was convicted of a violation of section 2754, Snyder's Sts., and sentenced to pay a fine of fifty dollars and costs. The judgment was entered on September 1st, 1909. From which judgment an appeal was attempted to be taken by filing with the clerk of this court on January 3, 1910, a petition in error and case-made, together with proof of service of notices of appeal. On February 10, 1911, the Attorney General filed a motion to dismiss said appeal for the reason: "Because the petition in error and case-made were not filed in this court until after one hundred and twenty days had elapsed from the rendition of the judgment appealed from. This appeal being taken from a conviction for a misdemeanor. (See sec. 6948, Snyder's Sts.)" The motion to dismiss is well taken. It is evident that the appeal was not perfected within the time required under the statute to give this court jurisdiction. It is therefore ordered that the purported appeal be and the same is hereby dismissed and the cause remanded to the county court of Mayes county.